                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 4/3/2020


 UNITED STATES OF AMERICA,
                                                                 No. 18-cr-694 (RA)
                        v.
                                                                       ORDER
 LEWIS STAHL,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

         The Court is in receipt of Defendant Lewis Stahl’s emergency motion for a

sentence reduction pursuant to 18 U.S.C. § 3582(c)(1)(A), seeking compassionate release

in light of COVID-19. No later than Tuesday, April 7, 2020, the Government shall

advise the Court whether it has any objection to this request and, if so, provide the basis

for that objection.

SO ORDERED.

Dated:      April 3, 2020
            New York, New York


                                                  Ronnie Abrams
                                                  United States District Judge
